1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MEGAN ROUGH, individually and on             No. 2:19-cv-01340-MCE-DB
      behalf of all similarly situated current
12    and former employees of Defendants in
      the State of California;
13                                                 MEMORANDUM AND ORDER
                       Plaintiff,
14
             v.
15
      COSTCO WHOLESALE
16    CORPORATION, a Delaware
      Corporation; and DOES 1-50, inclusive,
17
                       Defendants.
18

19

20         Through this action, Plaintiff Megan Rough (“Plaintiff”) seeks relief from

21   Defendant, Costco Wholesale Corporation (“Defendant”) for violations of the California

22   Labor Code and the Industrial Welfare Commission Wage Orders. Plaintiff, individually

23   and on behalf of all other similarly situated employees, filed a Class Action Complaint in

24   the Superior Court of California, County of Solano, after which Defendant removed

25   Plaintiff’s case to federal court pursuant to the Class Action Fairness Act (“CAFA”),

26   28 U.S.C. § 1332(d). ECF No. 1. Presently before the Court is Plaintiff’s Motion to

27   ///

28   ///
                                                   1
1    Remand, which is fully briefed. ECF No. 5. For the following reasons, that Motion is

2    DENIED.1

3

4                                                BACKGROUND2
5

6            Plaintiff brings the present action on behalf of herself and all current and former

7    non-exempt, hourly-paid employees who worked for Defendant within California and who

8    worked one or more closing shifts during the period from four years preceding the filing

9    of this Complaint to final judgment. Defendant employed Plaintiff as a front-end

10   associate in its store warehouse located in Woodland, California, from December 2017

11   to January 2018, and in another warehouse located in Vacaville, California, from March

12   2018 to April 2019.

13           Plaintiff alleges that she and other similarly situated employees continued to work

14   after business hours at Defendant’s stores. After the stores’ doors were closed to

15   customers and locked, Defendant required Plaintiff and other similarly situated

16   employees to clock out and then walk to a designated exit location. The employees then

17   had to call and wait for a manager to meet them at the designated exit location. When

18   the manager arrived, he or she would inspect the employees’ bags for store

19   merchandise. After checking the employees’ bags, the manager would radio the stores’

20   security guards to ensure the parking lot was safe before the exit doors were opened.
21           Accordingly, according to Plaintiff, employees were not relieved of their duties

22   until several minutes after clocking out and were not compensated for the time they were

23   on-duty and required to complete the exit security procedure. Plaintiff defines two

24   classes of similarly situated employees. First, Plaintiff seeks to represent the Closing-

25   Shift Class, which includes all current and former non-exempt employees who worked at

26           1Because oral argument would not be of material assistance, the Court ordered this matter
     submitted on the briefs. E.D. Local Rule 230(g).
27
            2 The following recitation of facts is taken, sometimes verbatim, from Plaintiff’s Class Action
28   Complaint. ECF No. 1-2.
                                                            2
1    Defendant’s warehouse stores and who worked one or more closing shifts at any time

2    from four years prior to the filing of the Complaint to the present. Second, Plaintiff seeks

3    to represent a subclass of employees entitled the Waiting Time Penalties Subclass,

4    which includes all members of the Closing Shift Class whose employment with

5    Defendant ended at any time from three years prior to filing the Complaint to the present.

6    The Complaint alleges the following claims under state law: (1) Failure to Pay Minimum

7    and Regular Wages; (2) Failure to Pay All Overtime Wages; (3) Failure to Provide

8    Accurate Wage Statements; (4) Failure to Timely Pay All Wages Due Upon Separation

9    of Employment; and (5) Violation of California Business and Professions Code §§ 17200

10   et seq.

11

12                                             STANDARD
13

14          When a case “of which the district courts of the United States have original

15   jurisdiction” is initially brought in state court, the defendant may remove it to federal court

16   “embracing the place where such action is pending.” 28 U.S.C. § 1441(a). There are

17   two bases for federal subject matter jurisdiction: (1) federal question jurisdiction under

18   28 U.S.C. § 1331, and (2) diversity jurisdiction under 28 U.S.C. § 1332. A district court

19   has federal question jurisdiction in “all civil actions arising under the Constitution, laws,

20   or treaties of the United States.” Id. § 1331. A district court has diversity jurisdiction
21   “where the matter in controversy exceeds the sum or value of $75,000, . . . and is

22   between citizens of different states, or citizens of a State and citizens or subjects of a

23   foreign state . . . .” Id. § 1332(a)(1)-(2).

24          A defendant may remove any civil action from state court to federal district court if

25   the district court has original jurisdiction over the matter. 28 U.S.C. § 1441(a). “The

26   party invoking the removal statute bears the burden of establishing federal jurisdiction.”
27   Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988) (citing Williams v.

28   Caterpillar Tractor Co., 786 F.2d 928, 940 (9th Cir. 1986)). Courts “strictly construe the
                                                     3
1    removal statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566

2    (9th Cir. 1992) (internal citations omitted). “[I]f there is any doubt as to the right of

3    removal in the first instance,” the motion for remand must be granted. Id. Therefore, “[i]f

4    at any time before final judgment it appears that the district court lacks subject matter

5    jurisdiction, the case shall be remanded” to state court. 28 U.S.C. § 1447(c).

6           If the district court determines that removal was improper, then the court may also

7    award the plaintiff costs and attorney fees accrued in response to the defendant’s

8    removal. 28 U.S.C. § 1447(c). The court has broad discretion to award costs and fees

9    whenever it finds that removal was wrong as a matter of law. Balcorta v. Twentieth-

10   Century Fox Film Corp., 208 F.3d 1102, 1106 n.6 (9th Cir. 2000).

11

12                                             ANALYSIS
13

14          CAFA gives federal district courts original jurisdiction in any civil action where:

15   (1) “the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

16   interest and costs,” (2) the action is pleaded as a class action involving more than 100

17   putative class members, and (3) “any member of a class of plaintiffs is a citizen of a

18   State different from any defendant.” 28 U.S.C. § 1332(d). CAFA also provides that “the

19   claims of the individual class members shall be aggregated to determine whether the

20   matter in controversy exceeds the sum or value of $5,000,000.” Id. § 1332(d)(6).
21          The only question for this Court to resolve as to the instant Motion is whether the

22   amount in controversy in this action exceeds $5,000,000. “A defendant’s notice of

23   removal need include only a plausible allegation that the amount in controversy exceeds

24   the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens,

25   574 U.S. 81, 89 (2014). When a plaintiff challenges the amount in controversy under

26   CAFA, the Ninth Circuit requires the defendant opposing remand to demonstrate, by a
27   preponderance of the evidence, that the amount in controversy will likely exceed

28   $5,000,000. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
                                                     4
1    Where damages are not stated in the complaint and plaintiff contests defendant’s

2    assertion of the amount in controversy, the defendant must submit competent, summary

3    judgment-type evidence relevant to the amount in controversy at the time of removal in

4    order to carry its burden. Id. Although a defendant may rely on good faith calculations

5    to satisfy its burden, those calculations must not be based on unreasonable or

6    speculative assumptions. Ellis v. Pac. Bell Tel. Co., No. SACV 10-01141, 2011 WL

7    499390, at *2 (C.D. Cal. Feb. 10, 2011); Ibarra, 775 F.3d at 1197 (“[A] damages

8    assessment may require a chain of reasoning that includes assumptions. When that is

9    so those assumptions cannot be pulled from thin air but need some reasonable ground

10   underlying them.”).

11          In its notice of removal, Defendant asserts that the amount in controversy

12   exceeds $5,000,000 on Plaintiff’s waiting time penalties under California Labor Code

13   § 203 alone. Notice of Removal, ECF No. 1, at 6. In support of its amount in

14   controversy calculation, Defendant offers the Declaration of Sarah A. Rajski, Defendant’s

15   Director of Personnel. Rajski Decl., ECF No. 7-1. The Rajski Declaration states that the

16   Waiting Time Penalties Subclass comprises of 32,808 employees who worked on

17   average over four hours a day at a minimum of $10 per hour. See id. ¶ 7.

18          Under California Labor Code § 203, employees are entitled to continuing wages

19   for up to thirty days as a penalty for an employer’s failure to provide final pay within a

20   certain time following conclusion of employment. Cal. Labor Code § 203. Defendant
21   calculates that the waiting time penalties place $39,369,600 into controversy by

22   assuming thirty days of four-hour pay ($1,200) for each member of the Waiting Time

23   Penalties Subclass (32,808 x $1,200). Def.s’ Opp. Mot. Remand, ECF No. 7, at 11. If

24   true, then Plaintiff’s other claims and potential ability to recover attorneys’ fees would not

25   need to be calculated for purposes of this Motion.

26          Plaintiff contends that Defendant failed to meet its burden to demonstrate the
27   requisite jurisdictional amount because Defendant’s evidence fails to identify the number

28   of class members entitled to waiting time penalties. Pl.’s Reply, ECF No. 8, at 2.
                                                    5
1    However, the Rajski Declaration states that there are 32,808 employees that fall within

2    this subclass. Rajski Decl., ECF No. 7-1, ¶ 7. Defendant further relies on the Complaint,

3    which defines the Waiting Time Penalties Subclass as all members of the Closing Shift

4    Class whose employment with Defendant ended at any time during the three years

5    preceding the filing of the Complaint on May 28, 2019. Compl., ECF No. 1-1, at 10;

6    Def.s’ Opp. Mot. Remand, ECF No. 7, at 5.

7           Additionally, Defendant assumed a 100 percent violation rate because the

8    Complaint alleges that Defendant did not pay the Waiting Time Penalty Subclass

9    members wages for the off-the-clock closing procedures and Defendant has no practice

10   of paying terminated employees after termination of employment. The Ninth Circuit has

11   held that an unsupported assumption of a 100 percent violation rate is unreasonable.

12   Ibarra, 775 F.3d at 1199. However, based on Plaintiff’s Complaint and the Rajski

13   Declaration, the Court finds Defendant provided enough evidence to support its

14   calculation for waiting time penalties. Because the Complaint alleges that none of the

15   Waiting Time Penalty Subclass members were paid wages for remaining on-duty after

16   hours and that Defendant does not have a practice of paying terminated employees

17   following their termination, a 100 percent violation rate can be reasonably inferred.

18          Finally, Defendant provided waiting time penalty calculations that were more

19   conservative than the figures from the Rajski Declaration, which showed an average

20   hourly rate of $12 and an average working day of 6 hours. Def.s’ Opp. Mot. Remand,
21   ECF No. 7, at 11. As stated earlier, Defendant’s conservative calculations totaled

22   $39,369,600, but if the more accurate figures from the Declaration were applied, the

23   amount in controversy would rise to $70,865,280. The Court finds that Defendant has

24   ///

25   ///

26   ///
27   ///

28   ///
                                                   6
1    established to a legal certainty that the amount of waiting time penalties alone well

2    exceeds $5,000,000, and thus the Court has jurisdiction pursuant to CAFA.

3

4                                          CONCLUSION
5

6           For the reasons set forth above, Plaintiff’s Motion to Remand, ECF No. 5, is

7    DENIED.

8           IT IS SO ORDERED.

9    Dated: March 10, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   7
